Citation Nr: 1741613	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-20 248 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to March 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Multiple sclerosis is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Multiple sclerosis is a chronic disease and service connection will be presumed if it manifested to a compensable degree within seven years of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Laypersons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (layperson competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (layperson may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran was diagnosed with multiple sclerosis in November 2011.  She asserts that her symptoms of multiple sclerosis began during her military service.  Furthermore, she believes she experienced symptoms that were due to her multiple sclerosis but were instead attributed to other issues she experienced during her military service such as her pregnancy.

A review of the Veteran's service medical records shows that she reported having experienced fainting or dizziness on a February 1999 Dental Health Questionnaire.  It was recorded in August 1999 that she experienced chronic spine discomfort that was attributed to a motor vehicle accident.  In January 2000, the Veteran reported nausea and vomiting ostensibly related to her pregnancy in addition to losing consciousness and hitting her head.  She also reported abdominal cramping in January 2000.  More nausea and vomiting were reported in February 2000, and she reported nausea and dizziness during a gynecological exam in May 2003.



In November 2011, an MRI of the Veteran's brain was reviewed by Dr. S.G.  The MRI revealed lesions that were characteristic in appearance of multiple sclerosis.  Her lumbar puncture revealed oligoclonal bands.  As a result, the doctor prescribed her Copaxone.

In an April 2014 statement, the Veteran's mother describes her child as being healthy prior to her service in the Navy.  She stated that her daughter was a member of the marching band in high school and could tolerate summer hear without complications.  She recalled that her daughter never complained of fatigue or pains while growing up.  She also stated that after the military, she noticed that her daughter was not the same energetic person that she had been.  She could no longer help her grandparents outside on the farm, and she witnessed her daughter's symptoms become progressively worse.

In a July 2014 statement, the Veteran explained that she did not report the symptoms she experienced, which are associated with multiple sclerosis, because she attributed them to her pregnancy.  For example, during her pregnancy, before she was discharged from the military, she experienced numbness and tingling in her legs.  She also became intolerant towards heat and experienced symptoms of dizziness and nausea.  Additionally, she claims she felt drained of energy and wanted to sleep all the time.  She recalled how she grew apart from friends because her lack of energy also resulted in a lack of interest in wanting to be social.  Even before her pregnancy, she recalled experiencing episodes of muscle spasms in her extremities and her face along with a pain in her chest and abdomen.

In a statement received August 2014, a friend of the Veteran recounted how her friends teased her for being too tired to go on shopping trips with them.  She recalled how the Veteran was upset over being tired all the time.

In July 2017, Dr. M.R., a neurologist of the Oklahoma City VAMC, submitted a statement with regard to the Veteran's multiple sclerosis.  Dr. M.R. noted, presumably after a review of the Veteran's records, that she experienced symptoms of heat intolerance and fatigability during her military service.  Dr. M.R. concluded that, due to her symptoms, which can relapse years later, it is likely as not that the Veteran's multiple sclerosis is related to her military service.

At her August 2017 hearing, the Veteran testified that she experienced symptoms of multiple sclerosis prior to the November 2011 diagnosis.  The Veteran reported experiencing symptoms of heat intolerance and fatigue, numbness, feelings of pins and needles in her extremities, in addition to the multiple sclerosis hug.  Her daughter also testified recalling how her mom experienced these symptoms while growing up and how they affected her ability to complete everyday activities.

Based on a review of the evidence of record, the Board finds that service connection for multiple sclerosis is warranted.  Although the evidence shows that multiple sclerosis was diagnosed in November 2011, which is about eleven years after service discharge, the Veteran's credible statements and the opinion of her treating neurologist indicate that she was experiencing symptoms of multiple sclerosis during service and/or within the seven-year presumptive period.  Additionally, many of the symptoms of multiple sclerosis that she testified experiencing are noted in her service treatment records, and her buddy statements help support the timeline.  As a result, the Board finds that the Veteran has competently reported symptoms of multiple sclerosis dating back to her time in service.

The Board finds the Veteran to be competent and credible in statements regarding her symptoms and continuing symptomatology since service as there is no reason to doubt her.  As such, the Board concludes that the Veteran's multiple sclerosis manifested to a compensable degree within seven years after separation from service.

Her statements, in conjunction, with the medical evidence of record, at least place the evidence in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, service connection for multiple sclerosis is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our 


debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for multiple sclerosis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


